Citation Nr: 1512675	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-34 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for rashes.

4.  Entitlement to an initial compensable rating for mood disorder.

5.  Entitlement to an initial rating higher than 20 percent for diabetes.

6.  Entitlement to an initial rating higher than 20 percent before October 9, 2014, and higher than 40 percent thereafter for peripheral neuropathy of the left lower extremity.

7.  Entitlement to an initial rating higher than 20 percent before October 9, 2014, and higher than 40 percent thereafter for peripheral neuropathy of the right lower extremity.

8.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left upper extremity.

9.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right upper extremity.  

10.  Entitlement to an initial rating higher than 30 percent for Graves' disease.

11.  Entitlement to a total rating due to individual unemployability (TDIU).

12.  Entitlement to an effective date earlier than March 23, 2011, for service connection for Graves' disease.

13.  Whether there was clear and unmistakable error (CUE) in a May 1989 rating decision that denied reopening the Veteran's claim for service connection for Graves' disease.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran submitted argument in January 2015, in support of service connection for tinnitus, and an eye condition secondary to service-connected Graves' disease.  He also submitted a statement in December 2014, noting that he had filed a notice of disagreement (NOD) to the denial of service connection for hearing loss and asking for the status on a statement of the case (SOC).  These three disabilities were service connected, in January and October 2014 rating decisions.  As the January 2015 and December 2014 statements pertained to his entitlement to service connection, the Board does not construe them as NODs to the initial ratings assigned to those disabilities, and has not included them among the issues for consideration.

The issue of entitlement to an initial compensable rating for a mood disorder has been added to the issues under consideration, as the Veteran filed a timely NOD to the initial rating assigned when the disability was service connected in April 2013.  It must be REMANDED for the issuance of an SOC. 

The issues of entitlement to service connection for hypertension, rashes, and a heart disability, and to higher initial ratings for Graves' disease and diabetes, and to a TDIU, are also REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.






FINDINGS OF FACT

1.  The Veteran's left and right lower extremity peripheral neuropathy is moderately severe.  His left and right upper extremity neuropathy is mild.

2.  Since the Veteran's claim for service connection for Graves' disease was initially considered in May 1975, relevant service treatment records (STRs) were associated with the claims file that were available at the time of initial review.  These records established the onset of Graves' disease during active duty service.

3.  The issue of whether there was CUE in the May 1989 decision is mooted.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent are met for left and right lower extremity neuropathy for the entire period under consideration.  The criteria are not met for an initial rating higher than 10 percent for left and right upper extremity peripheral neuropathy.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes (DCs) 8515, 8520, 8620(2014).

2.  The criteria for an effective date of October 4, 1974, for service connection for Graves' disease are met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2014).

3.  The Veteran's CUE claim is mooted.  38 U.S.C.A. § 7104 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  


Increased Initial Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's bilateral lower extremity peripheral neuropathy is staged.  Prior to October 2014, the right and left lower extremities were each rated as 20 percent disabling; after October 2014, they were each rated as 40 percent disabling, under DC 8520.  Pursuant to this code, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  Moderate incomplete paralysis warrants a 20 percent rating.  Moderately severe incomplete paralysis warrants a 40 percent rating.  Severe incomplete paralysis with marked muscle atrophy warrants a 60 percent rating.  Complete paralysis warrants an 80 percent rating.  38 C.F.R. § 4.124a, DC 8520 (2014).

He alleges decreased leg strength, numb calves, altered sensation, and pain.  He reports that he stumbles occasionally, and has difficulty walking on uneven terrain.

After review of the evidence, the Board finds that a 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve, for the entire period under consideration.  The results of his May 2012 VA examination more closely approximate the criteria for a 40 percent rating, as he had no light touch sensation in the feet and toes, decreased light touch sensation in the ankle and lower leg, and mild numbness and paresthesias.  He also had trophic changes and no position sense of the lower extremity.  The October 2014 VA examination does show an increase in the severity of his symptoms since the May 2012 VA examination, however, not to the level commensurate with a 60 percent rating.  That is, despite the difference in severity that occurred between the examinations, including reduced deep tendon reflexes and an inability to discern temperature changes, his symptoms have most closely approximated the level of a 40 percent rating.  38 C.F.R. §§ 4.3, 4.7 (2014).  The next higher rating of 60 percent is not warranted as there has been no evidence of muscle atrophy.  38 C.F.R. § 4.124a, DC 8520 (2014).

His bilateral upper extremity peripheral neuropathy is rated as 10 percent disabling under DC 8515.  Pursuant to this code, mild incomplete paralysis of the median nerve warrants a 10 percent rating, regardless of whether it affects the major or minor hand.  Moderate incomplete paralysis in the major hand warrants a 30 percent rating; in the minor hand warrants a 20 percent rating.  Severe incomplete paralysis in the major hand warrants a 50 percent rating; in the minor hand warrants a 40 percent rating.  Complete paralysis in the major hand warrants a 70 percent rating; in the minor hand warrants a 60 percent rating.  38 C.F.R. § 4.124a, DC 8515 (2014).  

His dominant (major) hand is noted on the May 2012 VA examination to be the right.

The Board does not find an increase is warranted, as his incomplete paralysis of the median nerve is mild.  His worst symptoms are documented at the October 2014 VA examination, where he had mild numbness, paresthesias and dysesthesias of the bilateral upper extremities.  His light touch sensation was decreased.  He has had normal strength and normal deep tendon reflexes.  He had no atrophy and no trophic changes in the upper extremities.  These symptoms more closely approximate the criteria for "mild" incomplete paralysis, and an increased rating is not warranted.  

The Board has also considered whether this claim should be referred for an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).  In exceptional situations where the rating criteria is inadequate, the Board may refer the case for extraschedular consideration, because the Board is precluded by regulation from assigning extraschedular ratings in the first instance.  38 C.F.R. § 3.321(b)(1). 
Determining entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) involves three steps.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.

His reported symptoms of peripheral neuropathy, and their consequent effect, are contemplated by the rating criteria.  His symptoms are rated based on their severity, whether mild, moderate, or severe (for the incomplete paralysis of the median nerve) or mild, moderate, moderately severe, or severe (for the incomplete paralysis of the sciatic nerve).  Thus, all of his symptoms are contemplated by the rating schedule, and were considered when deciding whether increased ratings were warranted.  Referral for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Effective date

The RO has assigned an effective date of March 23, 2011, for the award of service connection for Graves' disease, based upon the date of receipt of the Veteran's request to reopen this claim.  He seeks the assignment of an earlier effective date, contending that there was clear and unmistakable error (CUE) in a May 1989 rating decision that denied his request to reopen service connection claim.  After review of the record, the Board finds that an earlier effective date of October 4, 1974, is warranted.

In developing the Veteran's March 2011 request to reopen, a search was made for clinical records of hospital treatment while in service.  This search resulted in clinical STRs, which were used to establish service connection.  When relevant official service department records, which had not been associated with the claims file when the original decision was made, are later obtained, VA is to reconsider the claim on a de novo basis. 38 C.F.R. § 3.156(c) (2014).  There is no indication that these records were not obtainable prior to the Veteran's March 2011 request, or that VA was not on notice of their existence.  Indeed, the Veteran listed treatment at the Third Field Hospital in Saigon when he filed his original claim, which was received on October 4, 1974.

Accordingly, an effective date of October 4, 1974, is warranted for service connection of Graves' disease.  As this claim is being granted, the issue of whether it was CUE to deny reopening it in 1989 is rendered moot.


ORDER

An initial 40 percent rating is granted for right and left lower extremity peripheral neuropathy for the entire period under consideration.

The claim for an initial rating higher than 40 percent after October 2014 is denied.

The claim for an initial rating higher than 10 percent for left and right upper extremity peripheral neuropathy is denied.

An earlier effective date of October 4, 1974, for service connection for Graves' disease is granted.

The Veteran's CUE claim is dismissed.


REMAND

The Veteran's remaining claims require additional development.

The Veteran is diagnosed with hypertension.  The record also reflects the Veteran served in Vietnam during the Vietnam Era, thus he is presumed to have been exposed to herbicides.  The National Academy of Sciences  (NAS) has identified a "limited or suggestive evidence of association" between herbicide exposure and hypertension, which satisfies the "low threshold" requirement that the Veteran's hypertension may be related to his in-service herbicide exposure.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, another VA examination should be conducted.  

The Veteran should be provided a skin examination for an opinion on whether he has any rashes or skin conditions that are due to service or to a service-connected disability.

A supplemental opinion regarding the Veteran's heart disability must be obtained.  The record shows a long time diagnosis of atrial flutter with unknown etiology.  The VA examination reports on record opined that it was less likely that his heart condition was caused by Graves' disease or diabetes, and that it was less likely that Graves' disease was aggravated by his heart disability.  See VA examination opinions dated in June 2014 and August 2014.  This latter opinion is inadequate, as it does not address whether Graves' disease or diabetes aggravated his heart condition.  This portion of the opinion must be clarified.  Further, his VA treatment records show a diagnosis in February 2014 of "atrial fibrillation with CHF."  An opinion on whether he has congestive heart failure or atrial fibrillation, and whether they are related to service, must be obtained.  

The Veteran is currently rated at 30 percent for Graves' disease under Diagnostic Code 7903.  The criteria for the next higher rating include muscular weakness, mental disturbance, and weight gain.  The most recent examination does not directly address these symptoms.  Similarly, he is rated at 20 percent for diabetes.  The next higher rating requires regulation of activities, but the evidence does not directly address this requirement.  Accordingly, updated examinations are to be scheduled.

He has alleged that his peripheral neuropathy impacts his ability to work as a farmer, raising the issue of entitlement to a TDIU.  This issue has not been sufficiently developed, and is impacted by his other service-connected disabilities.  On remand, the Veteran shall be informed of the information needed to substantiate his claim, and a social and industrial survey should be conducted.

Finally, the Veteran filed a NOD to the April 2013 rating decision that established service connection for a mood disorder secondary to the Veteran's Graves' disease, and assigned a noncompensable rating.  An SOC must be issued regarding the initial rating assigned to this disability.  Manlincon v. West, 12 Vet. App. 238 (1999).
 
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for the claims under appeal, and make arrangements to obtain all records not already associated with the claims file, to include updated records of VA treatment.

2.  Schedule the Veteran for an examination for an opinion on whether it is as likely as not (50 percent or greater probability) that his hypertension is related to service.  The examiner is asked to review the claims file prior to the examination, and to support all rendered opinions with explanatory rationale including citations to evidence in the record and medically accepted knowledge.

The examiner is asked to review the STRs, including newly received records documenting the Veteran's hospitalization during active duty, and VA treatment records from the mid-1970s.  In 1989, his VA physician indicated that he had been treating the Veteran since 1974, and that he had hypertension at that time.  The examiner is asked to opine on whether it is as likely as not (50 percent or greater probability) that his hypertension incepted during service or within one year following separation from service, i.e., May 1972?

The examiner is also advised that the National Academy of Sciences  (NAS) has identified "limited or suggestive evidence of association" between herbicide exposure and hypertension.  Therefore, the examiner is asked to provide an opinion on whether it is as likely as not that the Veteran's hypertension is related to herbicide exposure in Vietnam.  The Board notes he was in Vietnam for nearly 11 months and that he is in receipt of the Combat Infantry Badge.

Finally, the examiner is asked to supplement the opinions of record regarding whether hypertension is secondary to diabetes or Graves' disease.  As for causation, the VA examiner noted that treatment of hyperthyroidism generally leads to the resolution of hypertension; but, since the Veteran still had hypertension, it was less likely related to his thyroid.  This opinion does not discuss the cases that do not resolve with treatment, and whether the Veteran is one of those cases.  He also did not comment on whether hypertension was caused by diabetes.  The opinion regarding aggravation is incorrect, in that the opinion sets forth that his Graves' disease was not aggravated by his hypertension.  The question is whether his hypertension was aggravated (that is, underwent a permanent increase in severity) due to his service-connected diabetes or Graves' disease.  In sum, the examiner is also asked whether it is as likely as not (50 percent probability) that hypertension was caused or aggravated by Graves' disease or diabetes.

3.  Schedule the Veteran for an appropriate examination for an opinion as to whether he has any skin conditions or rashes that are attributable to service.  The examiner is asked to review the claims file prior to the examination and to support all opinions with explanatory rationale, including citations to the evidence of record and medically accepted knowledge.

The Veteran was in Vietnam during the Vietnam Era.  The examiner is asked to identify whether he has chloracne or other acneform disease consistent with chloracne.

His records show treatment for rashes and skin conditions on his feet and lower legs.  The examiner is asked whether is it as likely as not (50 percent or greater probability) that any skin condition is caused or aggravated (that is, underwent a permanent increase in severity) to his service-connected diabetes, Graves' disease, or peripheral neuropathy.  In the event a skin condition is service-connected, the examiner is asked to take measurements of the affected skin area.

4.  Schedule the Veteran for an examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any heart disability is related to service.  The examiner is asked to review the claims file prior to the examination, and to support all rendered opinions with explanatory rationale including citations to evidence of record and medically accepted knowledge.

The Veteran was in Vietnam during the Vietnam Era.  The examiner is asked to identify whether the Veteran has any diagnoses that are considered ischemic heart disease, and if so, provide the date of manifestation.  The Board notes a February 2014 diagnosis of "atrial fibrillation with CHF," and asks the examiner to discuss this finding.

For any heart diseases or diagnoses that are not ischemic in nature, the examiner is also asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) the Veteran's current heart disability is caused or aggravated (that is, underwent a permanent increase in severity) by his Graves' disease or his diabetes.

5.  Schedule the appropriate examination for a report on the current severity of his Graves' disease.  Specifically, the examiner is asked to provide an opinion on whether he has muscular weakness, mental disturbance, and weight gain as a result of his thyroid.  The examiner is advised that he was recently service-connected for a mood disorder as secondary to Graves' disease, and asked to comment on whether this separately service-connected disability causes the mental disturbance required by the regulation, or if there is a difference between the two.  

6.  Schedule the appropriate examination for a report on the current severity of his diabetes.  Specifically, the examiner is asked whether the Veteran must regulate his activities, and whether he is taking insulin.  All diabetes complications are to be listed.

7.  Ask the Veteran to complete an application for increased compensation based on individual unemployability.  If unable to determine his eligibility based on the evidence of record, schedule a social and industrial survey for an opinion on his employability. 

8.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.  After completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

4.  Contemporaneously with the above, issue a statement of the case (SOC) to the Veteran and his representative, addressing his disagreement with the initial rating assigned to his mood disorder.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


